—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered October 9, 1997, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 5 to 10 years, unanimously affirmed.
The court properly declined to grant defendant’s motion to suppress physical evidence summarily. The People’s mistaken representation in their answering papers did not constitute a concession that the allegations in defendant’s motion papers were true or a stipulation that the item of evidence sought to be suppressed would not be offered in evidence (see, CPL 710.60 [2] [a], [b]). Although the People’s written answer was based on a mistake of fact and later corrected orally, it nevertheless *129raised a factual issue as to whether or not defendant had been subjected to an illegal seizure. Therefore, the court properly conducted a hearing (CPL 710.60 [4]). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Friedman, JJ.